--------------------------------------------------------------------------------

EXHIBIT 10.4
 
CALM SEAS CAPITAL, LLC
377 S. NEVADA ST.
CARSON CITY, NEVADA 89703


March 27, 2012


Eastern World Solutions, Inc.


In Re: Proposed Equity Line Transaction with Bridge Loan - Term Sheet


Gentlemen:


This Letter is to serve as a binding Memorandum of Understanding for an Equity
Line transaction by Calm Seas Capital, LLC (“Investor”) and Eastern World
Solutions, Inc. (the “Company”) in accordance with the terms and conditions on
the attached Term Sheet, which is hereby incorporated herein by reference.  If
this transaction is acceptable to the Company, please so indicate by signing and
dating where indicated below and returning this Letter MOU to us.  In addition,
please initial each of the pages of the attached Term Sheet and return it to us
with the accepted Letter MOU.


Yours truly,
CALM SEAS CAPITAL, LLC






By: /s/Michael McCarthy




AGREEMENT and ACCEPTANCE


The foregoing Letter MOU together with the attached and incorporated Term Sheet
is approved as of this 27th day of March, 2012:


EASTERN WORLD SOLUTIONS, INC.




By: /s/ Richard C. Fox      
       Richard C. Fox, acting CEO






By: /s/ Randy Bayne      
CEO of Encom Group, Inc. (formerly known as Eastern World Solutions Inc.)
  

 
1

--------------------------------------------------------------------------------

 


EASTERN WORLD SOLUTIONS, INC.


TERM SHEET
(March 27, 2012)


Issuer:
Eastern World Solutions, Inc. (OTC BB: ESRN)



Offerings:
Bridge Loan:  Up to $400,000 in Convertible Debentures (with Warrants)
Equity Line: Up to $2,000,000 in shares of Common Stock

  
Investor(s):
Calm Seas Capital, LLC, as lead investor, and independent
participating  entities associated with the lead investor



Bridge Investment


Maximum Bridge:
Up to $400,000, of which:
(i) $150,000 is acknowledged to have already been advanced for the payment of
the License Fee to Motion Notes, LLC; and
(ii) $180,000 shall be paid in three installments of $60,000, the first
installment within twenty (20) days of the acceptance date hereof (“Execution
Date”) and the second and third installments on the same day of the succeeding
two (2) months; and
(iii) up to $70,000 shall be paid, as invoiced, directly to the attorneys,
accountants, auditors, edgarizers, stock transfer agents, etc. for fees and
costs of the S-1 filing for the Equity Line of Credit set forth hereinbelow;
with such advances to be deemed for the purchase of, and evidenced by the
issuance of, Units consisting of Convertible Debentures and cashless Common
Stock Purchase Warrants (see below). Payments of the bridge investment shall be
by wire transfer.

  
Convertible Debentures:
The debentures shall be in the face amount of $10,000 each, shall have an
issuance date of the date on which cleared funds are received by the Company,
mature on December 31, 2013 regardless of issuance date, and bear interest at
the rate of 6% simple interest per annum payable at maturity or convertible with
the principal.  The principal and interest shall be convertible at the option of
the holder at the lower of:
(i) a fixed price of $.105 (10 ½ cents) per share, and
(ii) 70% of the average daily volume (“ADV”) multiplied by the average of the
daily closing prices for the twenty (20) trading days immediately preceding the
conversion date (including the conversion date).
The debentures cannot be repaid from the proceeds of the Equity Line.

 
  

 
2

--------------------------------------------------------------------------------

 
Warrants:
Each debenture shall have a warrant attached exercisable for the purchase of
10,000 shares; the warrants shall expire on December 31, 2013, have a cashless
exercise provision, and be exercisable at the lower of:
(i) a fixed price of $.105 (10 ½ cents) per share, and
(ii) 70% of the average daily volume (“ADV”) multiplied by the average of the
daily closing prices for the twenty (20) trading days immediately preceding the
exercise date (including the exercise date).

  
Execution Date:
The Execution Date is the date on which the final Letter attached to this Term
Sheet is signed by both the Company and the Investor



Equity Line of Credit


Structure:
Equity Line of Credit, with monthly puts (1 per month) against the Commitment
Amount, during the “Term”



Use of Proceeds:
Working capital, as more specifically described in the schedule and on the
timeline to be attached to this Term Sheet as the “Schedule of Use of Proceeds”



Term:
The Term shall be that period commencing with the Effective Date as defined
below and ending on the earlier of (a) the drawing down of the entire Commitment
Amount or (b) that date 19 months after the Effective Date

  
Commitment Amount:
The Investor(s) shall commit to purchase up to $2,000,000 of the Company’s
Common Stock over the course of no more than 18 months (the “Commitment Period”)
after the date a registration statement for the resale of the Common Stock has
been declared effective (the “Effective Date”) by the U.S. Securities and
Exchange Commission (“SEC”)



First Put:
The Company may issue its first “Put Notice” during the first 5 business days of
the month succeeding the month in which the Effective Date occurs

  

Calculation of Put Amount:
Prior to the end of each calendar month, the Company shall determine its working
capital needs (consistent with the Schedule of Use of Proceeds) and, subject to
the Put Ceiling and Put Floor, by the fifth business day of the following month
shall deliver to Investor(s) a “Put Notice” for the necessary amount; the date
of delivery of the Put Notice shall be the “Put Date”



Put  Ceiling:
The maximum amount which the Company shall be entitled to request by each Put
shall be the lesser of (a) $150,000 or (b) 150% of the average daily volume
(“ADV”) multiplied by the average of the daily closing prices for the three (3)
trading days immediately preceding the Put Date.  The ADV shall be computed
using the 10 trading days prior to the Put Date.

  
 
3

--------------------------------------------------------------------------------

 
  
Put Floor:
The Company shall automatically withdraw that portion of the Put Notice amount
if the Market Price with respect to that put does not meet the Minimum
Acceptable Price, which is defined as 70% of the average closing “sale” price
for the Common Stock for the 10 trading days prior to the Put Date

  
Put by Mutual
Agreement:
Notwithstanding the ceiling for each Put, as described above, at any time either
as a part of a monthly Put or as an additional Put(s) during a month, the
Company may request permission to request funds in excess of the Put Ceiling for
such month and may deliver to Investor(s) a Put or Puts in excess of the Put
Ceiling, which Put or Puts Investor(s) may fund, in its/their sole discretion,
subject to the terms and conditions herein applicable to the monthly Puts.



Pricing Period:
The five (5) consecutive trading days immediately after the Put Date.



Market Price:
The lowest closing “sale” price of the Common Stock during the Pricing Period.



Purchase Price:
The purchase price shall be seventy percent (70%) of the Market Price.



Put Closing Date:
The Investor shall make the investment required by the Put Notice, subject to
the Put Ceiling, by the 10th business day after the Put Notice is delivered to
the Company, not counting the day the notice is given.  Payments of the Puts
shall be made by wire transfer.

  
Registration Statement:
The Investor will work with the Company to have a registration statement
covering the Common Stock (or a portion thereof if there is a Rule 415 cutback -
see below) prepared and filed by corporate counsel as chosen by the Investor,
within 60 days after the Execution Date.  Such Registration Statement shall be
prosecuted with all due speed with the intent to have it be declared effective
within 120 days after the Effective Date.



Expenses:
The Company agrees to pay all expenses related to the preparation of the final
documents to be signed on the Execution Date and all expenses related to the
filing and prosecution of the Registration Statement.  Investor shall advance
such funds as a part of the Bridge Loan as provided hereinabove.  The Investor
will select counsel of its choice to prepare the documents.

         
Commitment Fee:
Waived

  
Rule 415 Cutback:
In the event that the SEC objects to the number of shares proposed to be
registered, the Company shall use its best efforts to register the maximum
number of shares permissible by the SEC to retain the status of the offering as
a secondary offering under SEC Rule 415.

     
 
4

--------------------------------------------------------------------------------

 
Equity Issuance Restriction:
The Company agrees not to issue any equity or equity equivalents (exercisable or
convertible into equity securities), including those on Form S-8, (other than
those hereunder) in an amount which would exceed 5% of the Company’s issued and
outstanding shares without the prior written consent of the Investor.  This
Equity Issuance Restriction will remain in effect until the earlier of (a)
thirty (30) days after the issuance to Investor of all registered Common Stock,
(b) nineteen (19) months after the effective date of the Registration Statement,
or (c) the termination of this Equity Line of Credit.  This Equity Issuance
Restriction does not apply to the shares of Common Stock being held as a reserve
for a Rule 506 Private Placement.



Covenants:
1.  During the Term, the Company shall maintain the effectiveness of the
Registration Statement
2. During the Term, the Company shall maintain its status as a company trading
on the OTC BB and eligible for quotation on the OTC Pink
3. During the Term, the Company shall maintain its status as a reporting company
under the 1934 Act and shall timely file all required SEC reports
4. Proceeds from the Puts shall be used only as set forth in the Schedule of Use
of Proceeds without the written approval of a variation by the Investor(s)
5. During the Term, the Company shall maintain its existing R&D contracts and
relationships
6. The Company shall maintain a contractual relationship for investor
relations/financial public relations services for a period of 36 months from the
effective date, with the extent of the costs of such services to be proportional
to the size and growth of the Company

 
Short Sales:
During the Term, the Investor(s) agree not to engage in any short selling of the
Company’s Common Stock



Exclusivity:
From the date of the execution of this Term Sheet until the Effective Date, the
Company shall not pursue any other transaction of the nature contemplated herein
with any other person unless and until good faith negotiations with the Investor
have been terminated.

 
Right of First Refusal:
During the Term and for a period of six (6) months thereafter, if the Company
receives, from any third party, a bona fide offer to purchase, of if the Company
offers to sell to any third party, any New Security (as hereinafter defined),
the Company shall first offer such New Security to Investor on the same terms
and conditions as offered by or to the third party.  The Company shall notify
the Investor, in writing, of all of the material terms of the offer (“Offer
Notice”).  The Investor will have ten (10) business days from the date on which
the Investor receives the Offer Notice (not including the day of delivery) to
determine, in its sole discretion, whether to purchase some or all of the New
Security on such terms and conditions.  The Company shall not close any third
party sale and purchase until such ten day term has expired.  Further, if the
Company changes any of the terms and conditions, it shall deliver a new Offer
Notice to Investor and initiate a new ten day determination period.  “New
Security” shall mean any equity security (whether or not currently authorized),
any right, option or warrant to purchase an equity security, and any security or
instrument that is, or becomes, convertible into, exchangeable for, or
exercisable to acquire, an equity security.

 
 
 
5

--------------------------------------------------------------------------------